DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0037086 (hereinafter “Tokuchi”).
Regarding claim 1, Tokuchi discloses Applicant’s method for establishing a wireless connection between a communication apparatus (terminal device 16 (paragraph [0038])) and an image processing apparatus (image forming device 10 (paragraph [0039])), the method comprising:
	capturing one or more images of the image processing apparatus (user captures image forming device by camera 42 of terminal device (paragraph [0085]));
 	determining, via image recognition processing performed on the one or more images of the image processing apparatus, identification information associated with the image processing apparatus (control unit 36 of server 14, or control unit 48 of terminal device, identifies device to be used based on external appearance image data generated by image capturing (paragraph [0085]-[0086])); 
	automatically searching for configuration information that includes one or more network identifiers associated with the determined identification information (when address information indicating the address of the device to be linked is stored in server, terminal device acquires address information from identification information of device to be linked (paragraph [0128]));
	initiating, when the configuration information is obtained, a connection request between the communication apparatus and the image processing apparatus using the one or more associated network identifiers (terminal device transmits information indicating connection request to device to be linked using address information of device to be linked (paragraph [0128])); and
	establishing a connection between the image processing apparatus and the communication apparatus (when receiving information indicating connection request, 
 	Regarding claim 2, Tokuchi discloses Applicant’s method according to claim 1, wherein determining the identification information includes identifying a device name, a device model number, and a device environment of the image processing apparatus (device identification information includes device ID, device name, information indicating type of device, model number of device, information for managing device, information indicating location where device is installed, external appearance image showing external appearance of device, address information of device, and the like (paragraph [0053])). 
 	Regarding claim 3, Tokuchi discloses Applicant’s method according to claim 1, wherein determining the identification information further includes
	comparing the one or more images of the image processing apparatus to a set of stored identification information representing a plurality of different image processing apparatuses and selecting one of the plurality of image processing apparatuses that matches the image processing apparatus captured in the one or more images as the image processing apparatus that is associated with the identification information (control unit of server or terminal device specifies device identification information of device to be used based on comparison of external appearance image data with each external appearance image data included in external appearance image association information (paragraph [0085]-[0086])). 
 	Regarding claim 4, Tokuchi discloses Applicant’s method according to claim 1, wherein the configuration information includes identifying a network information and a 
 	Regarding claim 5, Tokuchi discloses Applicant’s method according to claim 4, wherein the network information includes a network address, an IP domain, a login, or password associated with the identification information of the image processing apparatus (when device is connected to network, device may be identified based on IP address (paragraph [0080])). 
 	Regarding claim 6, Tokuchi discloses Applicant’s method according to claim 4, wherein the device information includes device login information, device policy information, or device setting information associated with the identification information of the image processing apparatus (function information indicating functions associated with user identification information may be specified, corresponding to a device to be used (paragraph [0105]); such function information are specified according to user identification information, and thus qualify as device setting information).
 	Regarding claim 7, Tokuchi discloses Applicant’s method according to claim 1, wherein searching for configuration information further includes: 
	comparing the identification information associated with the image processing apparatus to a set of stored identification information representing a plurality of different image processing apparatuses that includes respective configuration information associated with the plurality of different image processing apparatuses (control unit specifies device identification information of device to be used based on comparison of external appearance image data with each external appearance image data included in 
	selecting one of the plurality of different image processing apparatuses and the respective configuration information that matches with the identification information of the images of the image processing apparatus (device to be used may be identified based on comparison (paragraph [0085])). 
 	Regarding claim 9, Tokuchi discloses Applicant’s method according to claim 1, wherein the capturing of the one or more images includes single image frames or a stream of one or more image frames as a video file (camera generates still image data or moving image data (paragraph [0072])). 
 	Regarding claim 10, Tokuchi discloses Applicant’s method according to claim 1, wherein the automatically searching for the configuration information that includes the one or more network identifiers includes
 	searching a communication network for one or more network identifiers matching the determined identification information (when address information indicating the address of the device to be linked is stored in server, terminal device acquires address information from identification information of device to be linked (paragraph [0128])), and

 	Regarding claim 15, Tokuchi discloses Applicant’s method according to claim 1, wherein determining via image recognition processing performed on the one or more images of the image processing apparatus further includes:
 	determining identification information and capability information associated with the image processing apparatus matching the requirement of print data (control unit of server identifies device to be used based on external appearance image data generated by image capturing, and identifies device to be used based on external appearance image data generated by image capturing (paragraph [0085]); specifying unit 38 of server specifies the function that the image forming device has by referring to device function management information 32 (paragraph [0099])), and 
	automatically searching for configuration information that includes one or more network identifiers associated with the determined identification information and the capability information of the image processing apparatus (terminal device acquires address information from identification information of device to be linked (paragraph [0128])).
 	Regarding claim 16, Tokuchi discloses Applicant’s communication apparatus (terminal device 16 (paragraph [0038])) comprising:

	one or more processors (one or plural processors such as CPUs (paragraph [0283])) that, by executing the one or more programs, cause the communication apparatus to:
	capture one or more images of an image processing apparatus (user captures image forming device by camera 42 of terminal device (paragraph [0085]));
	determine, via image recognition processing performed on the one or more images of the image processing apparatus, identification information associated with the image processing apparatus (control unit 36 of server 14, or control unit 48 of terminal device, identifies device to be used based on external appearance image data generated by image capturing (paragraph [0085]-[0086]));
	automatically search for configuration information including one or more network identifiers associated with the determined identification information (when address information indicating the address of the device to be linked is stored in server, terminal device acquires address information from identification information of device to be linked (paragraph [0128]));
 	initiate, when the configuration information is obtained, a connection request between the communication apparatus and the image processing apparatus having the one or more network identifiers (terminal device transmits information indicating connection request to device to be linked using address information of device to be linked (paragraph [0128])); and

 	Regarding claim 17, Tokuchi discloses a non-transitory computer readable medium storing computer-executable instructions (program stored in storage device via recording medium such as CD or DVD (paragraph [0283])) that, when executed by one or more computers (one or plural processors such as CPUs (paragraph [0283])), cause the one or more computers to perform a method comprising:
	capturing one or more images of the image processing apparatus (user captures image forming device by camera 42 of terminal device 16 (paragraph [0085]));
 	determining, via image recognition processing performed on the one or more images of the image processing apparatus, identification information associated with the image processing apparatus (control unit 36 of server 14, or control unit 48 of terminal device, identifies device to be used based on external appearance image data generated by image capturing (paragraph [0085]-[0086])); 
	automatically searching for configuration information that includes one or more network identifiers associated with the determined identification information (when address information indicating the address of the device to be linked is stored in server, terminal device acquires address information from identification information of device to be linked (paragraph [0128]));
	initiating, when the configuration information is obtained, a connection request between the communication apparatus and the image processing apparatus using the 
	establishing a connection between the image processing apparatus and the communication apparatus (when receiving information indicating connection request, image forming device permits or does not permit connection with terminal device (paragraph [0129])).  
 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2015/0188896 (hereinafter “Slick”).
 	Regarding claim 11, Tokuchi does not expressly disclose Applicant’s method according to claim 10, “wherein initiating the connection request causes the image processing apparatus to output an indicator having one or more patterns, and wherein one or more images of the indicator is captured by the communication apparatus to obtain an indicator pattern.”
 	Slick discloses a method wherein, in response to a request for establishing a connection, image-forming device B generates and displays an optically-readable code, which is scanned by mobile device C (paragraph [0028]-[0029]).  
 	Generating an optically-readable code at the image forming device to be scanned at a mobile device requesting connection results in a secure connection between the image forming device and the mobile device (paragraph [0030]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Tokuchi by generating such a code at the image forming device in response to a user request for connection, such as taught by Slick.
 	Regarding claim 14, Tokuchi does not expressly disclose Applicant’s method according to claim 10, “wherein initiating the connection request causes the image processing apparatus to generate a security code and output an indicator pattern having the security code, and wherein one of more images of the indicator pattern have the security code are captured and decoded by the communication apparatus to obtain the security code before establishing the connection.”

 	As mentioned above, generating an optically-readable code at the image forming device to be scanned at a mobile device requesting connection results in a secure connection between the image forming device and the mobile device (paragraph [0030]).  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Tokuchi by generating such a code at the image forming device in response to a user request for connection, such as taught by Slick.
Allowable Subject Matter
9.	Claims 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s method according to claim 1, “wherein searching for configuration information is performed in a case where the identification information, which includes a device name, a device model number, and a device environment, associated with the image processing apparatus matches with pre-stored identification information that includes 
 	Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s method according to claim 11, “wherein the obtained indicator pattern is further decoded to provide a status information associated with the image processing apparatus, and wherein, the status information includes information for establishing the connection information between the image processing apparatus and the communication apparatus and is displayed on a display screen of the communication apparatus.”
 	Claim 13 depends from claim 12.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677